People v Rivera (2014 NY Slip Op 08230)





People v Rivera


2014 NY Slip Op 08230


Decided on November 25, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 25, 2014

Gonzalez, P.J., Mazzarelli, Manzanet-Daniels, Gische, Clark, JJ.


13587 3542/12

[*1] The People of the State of New York, Respondent,
vCarlos Rivera, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sara M. Zausmer of counsel), for respondent.

Appeal from judgment, Supreme Court, New York County (Thomas A. Farber, J.), rendered December 4, 2012, convicting defendant, upon his plea of guilty, of grand larceny in the fourth degree, and sentencing him to a term of 90 days, concurrent with 5 years' probation, unanimously dismissed, as moot.
As the result of a violation of probation, defendant's original sentence was replaced by a new sentence from which defendant has not appealed, and which he has completed in any event. Accordingly, this appeal, in which the only claim is that the original sentence of probation was excessive, is moot.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 25, 2014
CLERK